 


 HR 2142 ENR: International Narcotics Trafficking Emergency Response by Detecting Incoming Contraband with Technology Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 2142 
 
AN ACT 
To improve the ability of U.S. Customs and Border Protection to interdict fentanyl, other synthetic opioids, and other narcotics and psychoactive substances that are illegally imported into the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the International Narcotics Trafficking Emergency Response by Detecting Incoming Contraband with Technology Act or the INTERDICT Act. 2.DefinitionsIn this Act:
(1)Chemical screening deviceThe term chemical screening device means an immunoassay, narcotics field test kit, infrared spectrophotometer, mass spectrometer, nuclear magnetic resonance spectrometer, Raman spectrophotometer, or other scientific instrumentation able to collect data that can be interpreted to determine the presence of fentanyl, other synthetic opioids, and other narcotics and psychoactive substances. (2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection.
(3)Express consignment operator or carrierThe term express consignment operator or carrier has the meaning given that term in section 128.1 of title 19, Code of Federal Regulations (or any similar successor regulation). 3.Interdiction of fentanyl, other synthetic opioids, and other narcotics and psychoactive substances (a)Chemical screening devicesThe Commissioner shall—
(1)increase the number of chemical screening devices available to U.S. Customs and Border Protection officers over the number of such devices that are available on the date of the enactment of this Act; and (2)make such additional chemical screening devices available to U.S. Customs and Border Protection officers as the Commissioner determines are necessary to interdict fentanyl, other synthetic opioids, and other narcotics and psychoactive substances that are illegally imported into the United States, including such substances that are imported through the mail or by an express consignment operator or carrier.
(b)Personnel to interpret dataThe Commissioner shall dedicate the appropriate number of U.S. Customs and Border Protection personnel, including scientists, so that such personnel are available during all operational hours to interpret data collected by chemical screening devices. 4.Authorization of appropriationsThere is authorized to be appropriated to the Commissioner $9,000,000 to ensure that U.S. Customs and Border Protection has resources, including chemical screening devices, personnel, and scientists, available during all operational hours to prevent, detect, and interdict the unlawful importation of fentanyl, other synthetic opioids, and other narcotics and psychoactive substances. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
